UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BASHEEN RUSH,

                            Plaintiff,

                      -against-                                    20-CV-1165 (CM)

 ANTHONY ANNUCCI, ACTING                                       ORDER OF DISMISSAL
 COMMISSIONER FOR THE NEW YORK
 STATE DEPARTMENT OF CORRECTIONS
 AND COMMUNITY SUPERVISION, et al.,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Orleans Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Person Act, 42 U.S.C.

§§ 2000 et seq.. He alleges that prison officials at multiple correctional facilities burdened the

exercise of his Shi’a Muslim religion, and denied him onion-free meals to accommodate his

allergy to onions. For the following reasons, the complaint is dismissed.

       Plaintiff has submitted to this Court a substantially similar complaint that is pending

under case number 19-CV-11830 (CM). Because this complaint raises the same claims against

the same defendants, no useful purpose would be served by the further litigation of this duplicate

lawsuit. Therefore, this action is dismissed without prejudice to Plaintiff’s pending action under

case number 19-CV-11830 (CM).

       In light of the Court’s belief that Plaintiff may have submitted this complaint in error, the

Clerk of Court shall not charge Plaintiff the $350.00 filing fee for this action, and the Warden or

Superintendent having custody of Plaintiff shall not deduct or encumber funds from Plaintiff’s

prison trust account for this lawsuit.
       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed without prejudice as duplicative. All other pending

matters are terminated.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 24, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
